Citation Nr: 0013493	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Keith D. Synder, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Buffalo, New 
York, that denied the veteran's claim of service connection 
for hepatitis C.


REMAND

In the veteran's substantive appeal, dated September 1999, of 
the RO's denial of service connection for hepatitis C, he 
requested to appear at a hearing at the RO before the Board.  
The following month, in October 1999, the RO sent the veteran 
a letter informing him that it was unable to provide a 
specific estimate as to the time when a hearing would become 
available and that if the veteran preferred, he could instead 
choose to attend a hearing before the Board in Washington, 
D.C., or withdraw his request for a hearing.  The veteran was 
further informed by the RO that if the RO did not hear from 
him otherwise, his name would remain on the list of those who 
desired a hearing before a traveling section of the Board.  
As there is no indication of record that the veteran informed 
the RO otherwise as to an alternate hearing or hearing 
request cancellation, it is assumed that he still desires a 
travel board hearing.  

Pursuant to 38 C.F.R. § 20.700(a) (1999), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991).  Thus, to ensure that full compliance with due 
process requirements have been met, the veteran should be 
scheduled for a hearing before a traveling member of the 
Board.  


Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a hearing before a traveling 
member of the Board.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




